Citation Nr: 1413111	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Board remanded the matter for further development.  


FINDING OF FACT

The Veteran's service-connected disabilities have not resulted in the loss or loss of use of both lower extremities so as to preclude locomotion, the loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for establishing entitlement to specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.809 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided pre-adjudication VCAA notice to the Veteran in February 2007, which was prior to the March 2007 rating decision.  Accordingly, the requirements the United States Court of Appeals for Veterans Claims (Court) set out in Pelegrini have been satisfied.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes post-service VA and private medical reports/statements, a report of VA examination (June 2012 with March 2013 addendum pursuant to April 2012 Board remand).  The Board finds that the June 2012 VA examination report together with the March 2013 addendum is adequate evidence in this matter and in substantial compliance with the Board's remand directives.  The Board is therefore satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  No additional pertinent evidence has been identified by the claimant.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is seeking entitlement to specially adapted housing on the bases that his service-connected heart disease disability (rated 100 percent) causes spells of dizziness, incoordination and weakness of his arms and legs.  

The provisions pertaining to specially adapted housing are found in 38 C.F.R. § 3.809 and indicates, in pertinent part, that specially adapted housing will be granted if service-connected disability causes loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is loss of use of one lower extremity together with loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

The Board notes that the Veteran is service-connected for: posttraumatic stress disorder (PTSD), rated 100 percent disabling and atherosclerotic heart disease with history of myocardial infarction and coronary artery bypass graft (CABG) aggravated by PTSD.  

A December 2007 VA social work consult report noted that the social worker contacted the Veteran and his wife in response to a consult from outreach nursing.  The Veteran and his wife live in a nice mobile home on property they own.  They started construction on a handicap accessible bathroom (next to their mobile home) that includes a shower that the Veteran can wheel his wheelchair into.  They took a construction loan to build the bathroom and ran out of money prior to it being completed.  In his assessment, the social worker noted that the Veteran had full use of all of his limbs and was not wheelchair bound, (i.e., can walk/ambulate).  He needed some help with balance/fatigue during bathing, but he could stand.

In April 2008 correspondence the Veteran's psychologist noted the Veteran was disabled physically with severe heart and other problems, which render him unable to adequately ambulate without a wheelchair and other disability considerations.  He further noted that the Veteran was in need of a home bathroom and other modifications and accommodations.  An April 2008 letter from the Veteran's private attending cardiologist, noted the Veteran had severe ischemic congestive cardiomyopathy and a history of severe arrhythmia with a defibrillator placed.  The cardiologist noted that it was brought to his attention that the Veteran was having increasing difficulties in the shower with unsteadiness.  The cardiologist's medical recommendation was that the Veteran be provided with relief making provisions for a step-in shower so that a seat could be placed so that he is not in danger of falling.

In June 2012 the Veteran underwent a VA aid and attendance examination.  He reported spells of dizziness and incoordination with weakness of the arms and legs after exertion (e.g., bathing or showering causes him to slip or fall).  It was noted that he could perform all self-care skills.  On physical examination, he had a normal gait and could walk without the assistance of another person up to one half mile.  He did not need aid for ambulation.  Function of the upper and lower extremities showed some abnormality.  Diagnostic and clinical test results showed Romberg was negative and neurologic was normal and symmetrical but his balance and coordination were both impaired after 50 feet of brisk walking.  His best corrected vision was not worse than 5/200 in both eyes.  The diagnoses were exertional vertigo and coronary artery disease with CABG [coronary artery bypass graft] and defibrillator implant.  The examiner noted the Veteran had no impairment of his neurological status at rest, but with exertion, he got dizzy and weak and had to sit down or hold onto support to prevent him from falling.  The examiner noted that making the Veteran's bathroom accessible would make his care safer for both he and his wife.  The examiner did not provide a medical opinion in accordance with the April 2012 Board remand instructions.  

On March 2013, the Veteran underwent another VA examination (addendum to the June 2012 VA examination), the examiner noted that he interviewed the Veteran and his wife (who is the Veteran's caregiver).  He noted the Veteran had recurring congestive heart failure.  He opined that the Veteran's spells of dizziness and incoordination and weakness of the arms and legs after exertion "at least as likely as not are due to his service-connected atherosclerotic heart disease with history of myocardial infarction and coronary artery bypass graft."  

The Board notes that the Veteran's service-connected PTSD and heart disability are not disabilities of a nature involving loss of use of extremities or blindness.  The Veteran has not identified the existence of, nor is he service-connected for, any derivative impairments from these diagnoses which may involve loss of use of extremities or blindness.  The Board notes that on June 2012 VA examination the examiner noted that the Veteran can walk up to one half mile and did not need aid for ambulation.  While the March 2013 VA examiner noted the Veteran has recurring congestive heart failure, with spells of dizziness, incoordination and weakness of the arms and legs after exertion that are likely due to his service-connected heart disability, such incoordination and weakness of the arms and legs do not constitute loss of use of extremities.

The statements of record (including the Veteran's and those of his wife and representative), in essence, simply indicate that the Veteran is unable to adequately ambulate without the use of a wheelchair and that his wife helps him with bathing/showering to prevent possible slips and falls (as there are no shower grip bars).  On June 2012 VA examination, the Veteran was able to dress, undress, feed, groom and use the toilet normally.  And as earlier noted, he could walk up to one half mile.  Furthermore, on diagnostic testing balance and coordination were impaired after 50 feet of brisk walking.  The evidence of record does not show that his service-connected disabilities manifest in any alleged loss of the use of his lower extremities and precluding locomotion without the aid of crutches, a cane, or wheelchair.  Neither has he suggested that he has blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity.  Nor has he explained how his service-connected disabilities manifest in any loss of or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  Again, VA treatment records, including medical reports focused upon identifying the pertinent manifestations of service-connected pathology in this Veteran, simply do not suggest that the legal criteria for the benefit sought have been met.. 

The competent medical evidence is against finding that the Veteran's service-connected disabilities have caused (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

The Veteran is certainly competent to report his symptoms and limitations.  However, to the extent he implicitly asserts that his service-connected disabilities are such that specially adapted housing is warranted, such assertions are not credible when viewed against the backdrop of the objective medical findings with regard to his service-connected disabilities.  In this case, the Board finds that a determination relating the loss of use of any extremity, and/or blindness, to a specific diagnosis such as PTSD or heart disease requires medical expertise.  In this case, the most probative competent medical evidence identifying the manifestations of the Veteran's pertinent service-connected disabilities shows that loss of use of any extremity and/or blindness are not among the manifestations or complications associated with the pertinent service-connected pathologies.  There is no contrary competent evidence of record.  

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  The assistance referred to in this section will not be available to any Veteran more than once.  38 C.F.R. § 3.809(a)  

Here, the Veteran has not asserted, nor do the records show, service-connected blindness in either eyes with 5/200 visual acuity or less, or service-connected anatomical loss or loss of use of both hands.  In sum, he is not permanently and totally disabled due to blindness or loss of use of the hands, and does not allege otherwise. 

In conclusion, the legal criteria for the benefits sought have not been met in this case.  Thus, based on the above analysis, a preponderance of the evidence is against the Veteran's claim for entitlement specially adapted housing.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


